Citation Nr: 1109653	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for memory loss and difficulty sleeping, including as due to undiagnosed illness. 

4.  Entitlement to service connection for shortness of breath, including as due to undiagnosed illness.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from July 1990 to August 1990 and from November 1990 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO in Jackson, Mississippi. 

The issues of  entitlement to service connection for memory loss, difficulty sleeping and shortness of breath, including as due to undiagnosed illness, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2007, prior to the promulgation of the current appeal, the Veteran filed a statement that expressly stated that he wished to withdraw his appeal on the issue of service connection for a right ankle disorder. 


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in the claim for service connection for right ankle disorder have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

\

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2010).   When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

Here, following receipt of a Statement of the Case, the Veteran filed a substantive appeal (VAF 9) in August 2007 appealing the issue of entitlement to service connection for a right ankle disorder.  Shortly thereafter, in a statement submitted in September 2007, the Veteran asked that his appeal of entitlement to service connection for a right ankle disorder be withdrawn from appellate review.  He stated that "I had actually wanted to file a claim for SC for a broken left ankle/foot, but the person who assisted me with my claim put down that I was claiming a right foot condition in error."  He asked that a claim for service connection for a left ankle disability be initiated.  In view of his expressed desires, the Board concludes that further action with regard to these issues is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal regarding entitlement to service connection for entitlement to service connection for a right ankle disorder is hereby dismissed.

The Board notes that a statement submitted by the Veteran's representative in January 2011 expressly addresses the issue of service connection for a right ankle disorder.  Reference was made to the Veteran perfecting his appeal on that issue in August 2007.  However, the representative appears to have overlooked the above referenced September 2007 correspondence that directly withdrew the appeal of the issue of service connection for a right ankle disorder.  It should be noted that the RO subsequently adjudicated and granted the Veteran's claim for service connection for a left ankle disorder.  The Veteran has made no statements to even remotely convey his belief that the issue of service connection remains on appeal or that he wishes for the RO to reconsider the issue.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009).

ORDER

Service connection for a right ankle disorder is dismissed without prejudice.


REMAND

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence 1) that the disability existed prior to service and 2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

With regard to the claim for service connection for asthma, the Veteran provided a medical history significant for asthma.  The April 1988 medical examiner included a notation in the explanation portion of the report of medical history, that the Veteran's last asthma attack had occurred when he was 10 or 11 and that he was not taking any preventive medication for his asthma.  No other notations were present on the accompanying report of medical examination, to include the physical examination that indicated that the Veteran's lungs and chest were normal.  An examination conducted in July 1998, which was shortly before his release, was also negative for any findings of asthma. 

Subsequent treatment records show that the Veteran was treated for, and diagnosed with, reactive airway disease as well as bronchitis and pneumonia.  Specifically, he was diagnosed with possible bronchial pneumonia in February 1990.  Next, he was treated for reactive airway disease in July 1990 although later the same month, a service treatment record noted that the reactive airway disease had improved.  An August 1990, return to active duty medical examination noted that he had been diagnosed with bronchitis in August 1990.  In November 1990, he was treated and triaged to an emergency room with an assessment of pneumonia vs. reactive airway disease.  Then, in January 1991, he was diagnosed with sinusitis and possible reactive airway disease.  An April 1991 separation examination noted a normal clinical evaluation of his lungs and chest.

Post-service treatment records show that the Veteran receives active treatment for asthma.  

In May 2008, the Veteran was afforded a VA examination to address the question of whether his asthma preexisted service and, if so, whether it was aggravated beyond its natural progression during his active service.  The opinions obtained in that examination did not meet the heightened evidentiary requirements discussed.  Specifically, the examiner failed to state whether there clear and unmistakable (obvious or manifest, unbeatable) medical evidence that the Veteran's asthma preexisted service.  The opinion also fell short on addressing the question of whether there was clear and unmistakable evidence that the asthma, if it preexisted service, did not increase in severity beyond its natural progression during active service.  

The examination is therefore deemed inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, the examiner failed to provide an opinion regarding the Veteran's complaints of chronic shortness of breath.  Given his service in Southwest Asia during the Persian Gulf War and the competent statements of shortness of breath, a VA examination or opinion is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current disorder is causally related to active service.

With regard to the Veteran's claims for entitlement to service connection for memory loss, sleeping difficulty, and shortness of breath, to include as a result of an undiagnosed illness, the Board finds that a remand is necessary.  Specifically, a VA examination and opinion is necessary to determine the nature and etiology of the Veteran's complaints.

The Veteran underwent a VA examination in April 2008, where it was concluded that his sleep difficulty could be related to an adjustment disorder.  However, the examiner did not opine as to whether the adjustment disorder was related to service.    See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  As a result, the Board finds that, although the Veteran was afforded a VA examination, the examination report is not adequate and another examination is required in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is obligated to provide an adequate examination once it chooses to administer one).  

Moreover, the April 2008 VA examiner indicated that the Veteran would undergo further testing regarding his memory loss complaints.  If the Veteran in fact underwent further testing, the results are not in the file and those records must be obtained. 

Given the fact that the Veteran served in Southwest Asia during the Persian Gulf War, and there is incomplete medical evidence relating to the cause of his sleep difficulty and memory loss, the Board determines that another examination and medical opinion are required to determine the nature and etiology of his complaints.  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any outstanding VA outpatient treatment records related to her aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records, from the VA Medical Center in Jackson, Mississippi, for the period from October 2010 to the present as well as any VA treatment records related to memory loss testing for the period from April 2008 to the present. 

2. Return the claims file to the examiner who conducted the May 2008 respiratory examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

After taking into account the Veteran's history and statements, the examiner should provide the following opinions:

a). What is the diagnosis or diagnoses relating to the Veteran's current respiratory problems?  The examiner should specifically state whether the Veteran experiences shortness of breath that cannot be attributed to any known clinical diagnosis.

b). Is there clear and unmistakable (obvious or manifest, unbeatable) medical evidence to demonstrate that any of the Veteran's current respiratory problems, to include asthma, existed prior to the Veteran's entrance into service?  If so, is there also clear and unmistakable evidence that this disability did not increase in severity beyond its natural progression during active service?

c). Is any part of the current respiratory problems that had their onset during his active service. 

d). If his shortness of breath cannot be attributed to any known clinical diagnosis, the examiner is asked to provide an opinion as to whether his symptoms (a 50 percent probability or higher) are related to a chronic undiagnosed illness or other medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, resulting from his service in the Persian Gulf War. 

If any requested opinion cannot be provided without a resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.  

If the examiner that conducted the May 2008 examination is no longer available, appropriate action should be taken to afford the Veteran a new VA examination.  The questions outlined above must be answered in full.

3.  Schedule the Veteran for an appropriate VA examination or examinations to determine the nature and etiology of his reported sleep difficulty and memory loss.  The examiner should be provided with the claims file for review in conjunction with the examination(s). 

a).  After conducting all appropriate tests, the examiner is requested to provide an opinion as to whether his sleep difficulty and memory loss, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.

b).  If the symptoms are attributable to a known diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any diagnosed disorder associated with his sleep difficulty and memory loss (a 50 percent probability or higher) is related to his military service.

c).  If his sleep difficulty and memory loss cannot be attributed to any known clinical diagnosis, the examiner is asked to provide an opinion as to whether his symptoms (a 50 percent probability or higher) are related to a chronic undiagnosed illness or other medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, resulting from his service in the Persian Gulf War. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   The examiner should address the findings made in the April 2008 VA examination report, as well as the other evidence of record reflecting possible causes of his symptoms, to include his diagnoses of an adjustment disorder and asthma.   

If any requested opinion cannot be provided without a resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.  

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


